Citation Nr: 0844489	
Decision Date: 12/24/08    Archive Date: 12/31/08

DOCKET NO.  06-05 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
March 1974 to July 1974 and from September 1974 to September 
1976.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in June 2005, of a 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

Hepatitis C was not affirmatively shown to have had onset 
during service, and hepatitis C, first diagnosed after 
service, is unrelated to an injury, disease, or event of 
service origin.


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002 & Supp. 2007); 38 
C.F.R. § 3.303 (2008).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2008), and implemented in part at 38 
C.F.R. § 3.159 (2007), amended VA's duties to notify and to 
assist a claimant in developing information and evidence 
necessary to substantiate a claim.



Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim. The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in February 2005 and in April 2006.  The 
notice included the type of evidence needed to substantiate 
the claim, namely, evidence of current disability; evidence 
of an injury or disease in service or an event in service, 
causing injury or disease; and evidence of a relationship 
between the current disability and the injury, disease, or 
event in service.  

The veteran was notified that VA would obtain service 
records, VA records, and records of other Federal agencies 
and that he could submit records not in the custody of a 
Federal agency, such as private medical records or authorize 
VA to obtain private medical records on his behalf.  The 
notice included the provisions for the effective date of the 
claim and for the degree of disability assignable.



As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and of Dingess v. Nicholson, 19 
Vet. App. 473 (notice of the elements of the claim).

To the extent that the VCAA notice, pertaining to effective 
date and the degree of disability assignable, came after the 
initial adjudication, the timing of the notice did not comply 
with the requirement that the notice must precede the 
adjudication.  As the claim of service connection is denied, 
no effective date or disability rating can be assigned as a 
matter of law and therefore there is no possibility of any 
prejudice to the veteran with respect to this limited VCAA 
timing error.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained the service 
records and VA medical records.  The veteran has not 
identified any other pertinent records, such as private 
medical records, for the RO to obtain on his behalf.

Further, VA has attempted to conduct necessary medical 
inquiry in an effort to substantiate the claim.  38 U.S.C.A.§ 
5103A(d).  The veteran was afforded a VA examination in 
February 2006, specifically to evaluate the etiology of his 
hepatitis C, but the veteran did not appear for the 
examination.  The duty to assist a claimant is not a one-way 
street, and in this case the veteran has failed to cooperate 
to the full extent in the development of his claim.  Wood v. 
Derwinski, 1 Vet. App. 406 (1991).



In a statement of the case, mailed to the veteran in February 
2006, the RO notified the veteran that the information from 
the examination for which the veteran failed to appear was 
important to his claim.  The veteran has not responded to the 
supplemental statement of the case, and he has not indicated 
any reason for his failure to report to the VA examination.  
In light of the foregoing, and in recognition of the fact 
that the present claim essentially arises out of an initial 
claim for compensation, the Board proceeds to review and 
decide the claim based on the evidence that is of record.  38 
C.F.R. § 3.655.

As there is no indication of the existence of additional 
evidence to substantiate the claim, the Board concludes that 
no further assistance to the veteran in developing the facts 
pertinent to the claim is required to comply with the duty to 
assist. 


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The service treatment records contain no complaint, finding, 
or history of a hepatitis C or a liver disease.  In May 1975, 
the veteran underwent a pilonidal cystectomy.  There is no 
indication that the veteran received any blood products 
during his pilonidal cystectomy.

After service, VA records disclose that in February 2004 a 
liver function test was abnormal, resulting in the diagnosis 
of hepatitis C.  In July 2004, the listed risk factors 
included tattooing and intranasal drug use.  In January 2005, 
the veteran entered a Substance Abuse Rehabilitation 
Treatment Program.  At that time he denied a history of 
injecting any substance.

Principles of Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service.   38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic." Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Analysis

The veteran contends that hepatitis C is linked to injections 
by air gun during service, or in the alternative, due to 
tattooing or the pilonidal cystectomy he underwent during 
service.

On the basis of the available service treatment records, 
hepatitis C was not affirmatively shown to have had onset 
during service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 
3.303(a).

Furthermore, hepatitis C is not a condition under case law 
that has been found to be capable of lay observation.  



Therefore the determination as to the presence of hepatitis C 
is medical in nature, that is, not capable of lay 
observation, and competent medical evidence is needed to 
substantiate the claim.  See Savage v. Gober, 10 Vet. App. 
488, 498 (1997) (On the question of whether the veteran has a 
chronic condition since service, the evidence must be medical 
unless it relates to a condition as to which, under case law, 
lay observation is competent); see Barr v. Nicholson, 21 Vet. 
App. 303 (2007) (Lay testimony is competent to establish the 
presence of observable symptomatology, where the 
determination is not medical in nature and is capable of lay 
observation).  

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis, statement, or 
opinion.  38 C.F.R. § 3.159.

As there is no competent medical evidence during service or 
since service that hepatitis C was noted, that is, observed 
during service, the principles of service connection 
pertaining to chronicity and continuity of symptomatology 
under 38 C.F.R. § 3.303(b) do not apply.  Savage v. Gober, 10 
Vet. App. 488, 495-96 (1997).  

After service, hepatitis C was first documented in 2004, more 
than 25 years after service.  But as hepatitis C is a viral 
disease that may be asymptomatic at the time of infection, 
service connection may still be granted even though the 
disability was first diagnosed after service, after 
considering all the evidence, including that pertinent to 
service under 38 C.F.R. § 3.303(d).  On this question, there 
is no competent medical evidence that associates hepatitis 
with any injury, disease, or event of service origin. 

To the extent that the veteran's statement relate hepatitis C 
to service, where as here the determination involves question 
of a medical diagnosis, not capable of lay observation, or of 
medical causation, a lay assertion on medical causation is 
not competent evidence, Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993), competent medical evidence is required to 
substantiate the claim.  

As a lay person, the veteran is not qualified through 
education, training, and expertise to offer an opinion on a 
medical diagnosis, not capable of lay observation, or on 
medical causation.  For this reason, the Board rejects the 
veteran's statement s as competent evidence to substantiate 
that the current hepatitis C is related to service.  Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Although the veteran described injections by air gun during 
service, VA does not consider such injections by air gun as a 
major risk factor for hepatitis C.  Veterans Benefits 
Administration (VBA), Director Bulletin, 211B (98-110) (Nov. 
30, 1998); VBA, Fast letter 04-13 (June 29, 2004).  As to the 
veteran's contention that his hepatitis C may be due to his 
in-service pilonidal cystectomy, there is no indication in 
the record that the surgery required any blood transfusion or 
exposure to any other blood products.  Finally, as to the 
veteran's allegation that his hepatitis C may be attributable 
to the tattoos he acquired during service, there is no 
competent medical evidence of record that supports the 
veteran's assertion and a lay assertion on medical causation 
is not competent evidence, Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).

As the Board may consider only independent, competent medical 
evidence to support its findings as to a medical diagnosis, 
not capable of lay observation, and as to medical causation, 
lay assertion on medical causation is not competent evidence, 
the preponderance of the evidence is against the claim for 
the reasons articulated, and the benefit-of-the-doubt 
standard of proof does not apply.  
38 U.S.C.A. § 5107(b).


ORDER

Service connection for hepatitis C is denied.


____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


